Citation Nr: 1216497	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  10-44 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an effective date prior to June 16, 2008, for assignment of a compensable evaluation for gastroesophageal reflux disease (GERD), status post epigastric hernia repair.

2. Entitlement to an effective date prior to October 28, 2003, for the grant of service connection for tinnitus.

3. Entitlement to service connection for a cervical spine disorder, to include as secondary to GERD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to January 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Service connection for tinnitus was granted in a June 2007 rating decision. In a January 2008 statement, the Veteran requested an earlier effective date for the grant of service connection for tinnitus. This is a timely notice of disagreement (NOD), but no statement of the case (SOC) has been issued. 38 C.F.R. § 19.29. See also Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a notice of disagreement is filed, but a SOC has not been issued, the Board must remand the claim so that a SOC may be issued).

In a March 2009 statement, the Veteran requested an earlier effective date for the grant of service connection for GERD. He stated that service connection for GERD should go back to the date of his discharge. His representative has contended that this is a NOD with the January 2009 decision, which assigned a current evaluation for GERD. However, the Veteran did not disagree with the evaluation assigned in that decision, and that decision is not downstream from the original grant of service connection for GERD. As such, this is a new matter and is REFERRED to the RO for proper action.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As the Veteran filed a timely NOD with the effective date for the grant of service connection for tinnitus, an SOC must be issued on this matter. Manlincon, supra.

The Veteran was scheduled for a Central Office Hearing in June 2012. In April 2012, he advised VA that he would not be able to attend a hearing at the Central Office, but asked if his hearing could be conducted "telephonically or through videoconferencing." Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without affording the Veteran an opportunity to attend a Travel Board or Video Conference hearing. Therefore, a remand is required to determine which type of hearing the Veteran would prefer, and to schedule the appropriate hearing. 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2011).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be issued a SOC that addresses his claim to an earlier effective date for the grant of service connection for tinnitus. All indicated development should be taken in this regard. The Veteran should be advised of the time period within which to perfect his appeal if he so desires. 38 C.F.R. § 20.302(b) (2011). Any issue noted here should only be returned to the Board if a timely appeal is perfected.

2. Contact the Veteran and ask him if he would prefer Travel Board hearing or a Video Conference hearing.

3. Schedule the Veteran for a Travel Board hearing or a Video Conference hearing, as per the Veteran's request, in accordance with the procedures set forth at 38 C.F.R. § 20.700(a), 20.704(a) (2011), and as the docket permits.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


